Citation Nr: 1747180	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD), prior to June 1, 2010.

2.  Entitlement to a rating in excess of 70 percent for a psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD), from June 1, 2010, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 27, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for major depressive disorder, rated as 30 percent disabling, effective November 1, 2007.  A notice of disagreement was received in March 2008; a statement of the case was issued in June 2010; and a substantive appeal was received in July 2010.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a September 2015 decision, the Board granted an increased rating of 50 percent, but no higher, prior to June 1, 2010, and a rating of 70 percent from June 1, 2010, forward, for the Veteran's service-connected psychiatric disabilities.  Not fully satisfied with the Board's decision, the Veteran appealed to the United States Court of Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated those parts of the Board's September 2015 decision denying entitlement to a rating in excess of 50 percent prior to June 1, 2010, and to a rating in excess of 70 percent thereafter, and remanded the case to the Board.

The Board notes that, in July 2010, the Veteran submitted a claim for TDIU, which the RO denied in an August 2011 rating decision.  The Veteran did not appeal this rating decision.  Nevertheless, in August 2014, the Veteran resubmitted her TDIU claim.  As a result of this new claim, a March 2015 rating decision granted entitlement to a TDIU, effective August 27, 2014.  Notwithstanding, the Board finds that the issue of entitlement to a TDIU prior to August 27, 2014, is properly before the Board as part and parcel of the claim of an increased rating for the Veteran's psychiatric disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that there is no clear indication that the August 2011 rating decision constituted a bifurcation of the TDIU claim.  Further, it is unclear whether the RO considered the Veteran's psychiatric disability in its TDIU analysis.  


FINDINGS OF FACT

1.  Prior to June 1, 2010, the weight of the evidence is against a finding that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  Prior to July 24, 2012, the weight of the evidence is against a finding that the Veteran's service-connected psychiatric disability resulted in total occupational and social impairment.

3.  Since July 24, 2012, the weight of the evidence supports a finding that the Veteran's service-connected psychiatric disability resulted in total occupational and social impairment.

4.  Prior to October 1, 2010, the Veteran was employed.

5.  For the period beginning in October 1, 2010, and prior to July 24, 2012, the Veteran's service-connected psychiatric disability is as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.

6.  Since July 24, 2012, the issue of entitlement to a TDIU is moot.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2010, the criteria for a rating in excess of 50 percent for the Veteran's service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to July 24, 2012, the criteria for a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Since July 24, 2012, the criteria for a maximum rating of 100 percent for the Veteran's service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  Prior to October 1, 2010, the criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

5.  For the period beginning in October 1, 2010, and prior to July 24, 2012, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

6.  Since July 24, 2012, the issue of entitlement to a TDIU is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In a May 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2016) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2007, May 2008, October 2009, November 2010, and January 2015.  The examinations were fully adequate.  The examiners reviewed the claims files in conjunction with the examinations, and they addressed all the relevant issues.  The duties to notify and to assist have been met.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  





II.  Analysis

A. Increased Rating for the Psychiatric Disability

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected psychiatric disability has been rated by the RO under the provisions of Diagnostic Code 9434.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Turning to the evidence, the Veteran underwent a VA examination in September 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that she began to have depression over having to leave her children when she was deployed to Iraq in the fall of 2005.  She was prescribed 10 mg. of Prozac (daily) and she functioned well.  She stated that she experienced more depression once she returned home.  At the time of the examination, she reported taking 10 mg. of Ambien before going to bed.  This would only help her sleep for a few hours.  She would wake in the middle of the night and have to take another Ambien if she wanted to get any more sleep.  She stated that she was always tired and withdrawn.  She did not want to talk with anyone except her mother and grandmother.  She had no sexual drive and she stated that she was glad to be in a room by herself.  She denied that it interfered with her work; but that she was glad to be on terminal leave and about to be retired.  She was treated monthly and her medications increased.  She denied psychotherapy, psychiatric hospitalizations, or emergency room visits.  

The Veteran reported that she did as little as possible in the present time and that she preferred to just stay in her room all the time and do nothing.  She had previously been a very socially outgoing person.  She reported that she was not working.  At her last job, she got along well with subordinates and superiors.

Upon examination, the Veteran was correctly oriented to time, place, person and the purpose of the interview.  She was clean and neat and appropriately dressed.  Her behavior was appropriate throughout the interview.  Affect was normal in range and intensity and was appropriate to thought content.  Her mood was depressed.  There was no apparent impaired impulse control problem.  Communication was open and easy.  Speech was spontaneous, coherent, clear, and well-modulated.  There was no blocking or flight of ideas.  There was no circumstantial or pressured speech.  Concentration was impaired.  She made one gross error on serial sevens.  There was no history of panic attacks or suspiciousness.  There was no history of delusions, hallucinations, or obsessional rituals.  Thought processes were organized and goal directed.  There was no loosening of associations or autistic logic.  Her judgment was impaired.  Abstract thinking was intact as tested by proverbs and similarities.  She stated that she had poor memory, and that she forgot names.  This was not apparent on examination.  She denied suicidal or homicidal ideation.  The examiner diagnosed the Veteran with major depression, single episode.  Psychological stressors included the stress of retirement.  The examiner assigned a Global Assessment of Functioning (GAF) score of 48.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

The examiner opined that the Veteran was mentally able to manage benefit payments in her own best interest.  She had occasional interference in performing
activities of daily living.  Psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity including impairment in short and long-term memory and impaired judgment and concentration and especially disturbances of motivation and mood.  She had no difficulty at all understanding commands. She did not appear to pose any threat of persistent danger or injury to self or others. 

In a December 2007 VA outpatient treatment report (VBMS, 3/14/15, pgs. 543-545) the Veteran expressed that her medications were working.  However, she still reported decreased motivation, isolation, poor libido, forgetfulness, and much difficulty sleeping.  The examiner diagnosed her with a major depressive disorder, moderate.  He assigned a GAF score of 76.

The Veteran underwent another VA examination in May 2008.  She reported that 
she retired from service in part because she knew that she could not go to
Iraq again.  She had been so lonely and scared there and did not want to leave
her children again.  The Veteran reported that she has been married for 15 years and was the mother of two children (ages 14 and 11).  She stated that since retiring, she felt content at home.  

The Veteran described post-traumatic stress symptoms associated with traumatic events in Iraq.  She thought about the mortaring all of the time.  She did not want to talk about it because she did not think that it would help and because she re-experienced the fear when people brought it up.  Her friends said that she was distant.  She did not go out or want to be bothered.  She had problems with anger, as well as an exaggerated startle response since returning from Iraq.  Her depression and PTSD symptoms improved with medication; but she continued to note daily symptoms.

Upon examination, the Veteran was casually dressed.  She freely gave information.  She was tearful when discussing experiences in Iraq.   Her mood was mildly depressed.  Affect was of normal range and intensity.  She was alert and fully oriented.   Thought was organized, coherent, and goal-directed.  There were no homicidal thoughts, hallucinations, or delusions.  She did report intermittent passive suicidal thoughts (asking "why am I here?").  There was no impairment of thought process or communication.  Behavior was appropriate.  She was able to maintain minimal personal hygiene and perform other basic activities of daily living.  She was oriented to person, place and time.  There was no evidence of memory loss or ritualistic behavior that interfered with routine activities.  Speech was of normal rate and tone and was logical.  No panic attacks were noted.  The Veteran continued to experience depression.  Once or twice per month, she experienced anxiety, got chills, and felt sweaty.  There was no impaired impulse control.  

The examiner opined that depression and anxiety did not impact the Veteran's ability to manage her financial affairs.  She noted that the Veteran was service-connected for major depressive disorder.  Her traumatic experiences in Iraq met criterion A for PTSD.  The examiner noted that there was overlap in symptoms of depression and PTSD.  Given the overlap of symptoms, the examiner was not able to diagnose PTSD with certainty.  She diagnosed the Veteran with a major depressive disorder, and an anxiety disorder not otherwise specified.   She assigned a GAF score of 60.  There was reduced reliability and productivity due to mental disorder signs and symptoms.  Her psychiatric disability required continuous medication.

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported depression of 6 on a 1-10 scale of severity.  She reported that she used to be happy and socialize but that now she preferred not to go out.  She reported difficulty sleeping and her energy level was low.  She denied any suicidal ideation, present or past.  She reported anxiety of 5 on a 1-10 scale of severity.  She reported that her temper was bad at home and with her children.

She stated that she thought often of her time in Iraq, but denied nightmares and flashbacks.  The smell and look of sand reminded her of her time in Iraq.  She thought much more negatively than she did previously and she had a sense that something bad might happen.  She noted no sexual desire.  She reported frustration when watching news of the war, and she was easily startled by anyone coming up behind her.  She reported hypervigilance in the form of always sitting in a corner and always checking doors.   

Upon examination, she was oriented to time, place, person, and purpose.  Her appearance was casual.  Her hygiene was appropriate and her behavior was withdrawn, with a sad mood.  Her affect was blunted.  She was able to communicate effectively with the examiner.  Her speech was normal in rate and volume.  Her concentration appeared to be fair.  There were no true panic attacks noted nor described.  She described suspiciousness in certain situations, but the examiner noted that she did work in the military police and now in law enforcement (for civil service).  She denied a history of delusions, hallucinations, illusions, or obsessional rituals.  Her thinking processes appeared to be intact and goal directed; and there was no impairment of abstract thinking.  Memory (recent and remote) seemed to be intact.  There was no suicidal or homicidal thinking noted.  The examiner diagnosed her with a chronic and ongoing major depressive disorder with moderate chronic symptoms appearing despite intensive treatment both with psychotherapy and pharmacotherapy for her condition.  The examiner also diagnosed an anxiety disorder (not otherwise specified) with PTSD symptoms.  He assigned a GAF score of 58.  He did not believe she met the full criteria for a diagnosis of PTSD (though he noted that, symptom-wise, she might meet the criteria in the future).  She was working full time and was functioning fairly well at work despite her symptoms of depression and anxiety.  Her long-term prognosis was fair.  The examiner opined that the Veteran was mentally capable of managing her own benefit payments in her own best interest.

The Veteran submitted an August 2010 correspondence (VBMS, 9/13/10) from her employer (M.A.B.).  He stated that the Veteran was hired in October 2009 as a Department of the Army civilian to perform an as Antiterrorism Specialist.  She initially performed all of her duties in an exceptional manner with minimal supervision.  However, in June 2010, he noticed a degradation in her performance.  She demonstrated difficulty concentrating and maintaining focus on completion of tasks.  There were also periods in which she had difficulty recalling detailed instructions.  He stated that the Veteran informed him that she had an anxiety disorder and that she felt that she was letting the team down due to her declining performance. Consequently, she submitted her resignation. 

The Veteran also submitted a September 2010 correspondence from her husband.  He stated that he was able to communicate with the Veteran while she was in Iraq.  She spoke of long, stress-filled days (18-20 hours).  Although she was in the Green Zone, there was frequent shelling by enemy mortars.  She also told him about the emotional distress she experienced having to fly in a C-130 aircraft that was also transporting the casket and human remains of several young soldiers.  She told him of her involvement an emergency landing in a UH-60 "Blackhawk" helicopter while she was participating in an aerial reconnaissance mission.  Finally, she mentioned that she was experiencing distress concerning her own mortality after her adjoining containerized housing unit was struck by a mortar.  She was extremely distraught following this final incident.  

The Veteran's spouse stated that after the Veteran returned home from Iraq, there were significant changes in her behavior, mood and cognitive functions.  Prior to service, she was vibrant and had a socially outgoing demeanor.  She was mentally sharp, was very witty, was highly competent and committed to work and family.  Since service, she had been withdrawn and preferred to alienate herself from company.  They rarely ventured out and it created marital strife.  On one occasion, it led to verbal arguments that elevated to a degree they had never engaged in previously.  He stated that their sex life was virtually nonexistent.  He stated that the Veteran resorted to consuming alcohol on a more frequent basis to the point where he has expressed concern regarding her alcohol use, especially when their children have observed the Veteran in a state of intoxication.  Additionally, her conversations sometimes seemed strange with aberrant responses or questions.  She often seemed to demonstrate little capacity for short-term memory retention, and easily lost her concentration.  He stated that the Veteran's personality and behavior have undergone significant changes since 2006.  

After leaving the military, the Veteran took two years off in order to be a full time mother to their children.  In October 2009, she felt a strong desire to return to the workforce.  However, in April/May 2010, she started sharing feelings of anxiety and incompetency concerning her performance on the job.  She shared that she was having extreme difficulty concentrating, maintaining focus, and completing
tasks completely and correctly the first time.  Her level of anxiety concerning her
performance and inabilities seemed to increase, so she decided that it would be better for her to take some time off to seek more intensive medical treatment.

The contentions made by the Veteran's spouse are substantiated by the outpatient treatment records.  A July, 23 2010 VA outpatient treatment report (VBMS, 7/1/11 Doc. 1, pgs. 8-9) reflects that the Veteran underwent a depression screen that was positive.  She stated that she had little interest or pleasure in doing things nearly every day and that she felt down, depressed, and hopeless nearly every day.  She stated that she drinks morning, noon, and night, and that her husband said he was going to divorce her (VBMS, 7/1/11 Doc. 1, p. 5).   

A September 2010 outpatient treatment record (VBMS, 7/1/11 Doc 2, p. 72) reflects that in July 2010, the Veteran was drinking all day long.  She was very distressed, and she and her husband were talking about divorce.  She reported significant anxiety, jitteriness, difficulty, and social withdrawal.  She stated that she quit her job that day because she couldn't concentrate.  Upon examination, she had difficulty concentrating; zoning out; difficulty with memory, etc.    

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she continued to have recurrent periods of depression and that the symptoms are the same as when she first got back from Iraq.  She reported that she had been in treatment ever since then, seeing a counselor every month at the Vet Center.  The Veteran stated that she had been preoccupied and she found it hard to concentrate.  She reported that she has been married for 18 years but a couple of months ago her husband mentioned divorce as a possibility for the first time.  She believed her medications were helpful; but she was still not going out socially.  She denied any psychotherapy, psychiatric hospitalization, or emergency room visits since the last examination.  She reported that she had a good relationship with her mother.  She also appeared to be close with her four sisters and two brothers.   

The Veteran reported that employment after service was for 9 months.  She stated that she could not stand the idea of sitting in a cubicle which was open at her back.  She reported that the biggest change in her daily activities was her inability to keep her job and work every day.  The big change in her social functioning was that she just had no motivation to get together with friends anymore.  She stated that she had been unemployed since mid-summer of this year.  She got along well with supervisors and coworkers but could not tolerate the work situation.  The Veteran reported that for many years, she drank two drinks a day; but for the past two months she had reduced that to three drinks a week.

Upon examination, she was correctly oriented to time, place, person, and purpose
of the interview.  She was clean and neat, and appropriately dressed and groomed. Her behavior was appropriate throughout the interview.  She maintained good eye contact.  She related to the examiner in a pleasant, well-motivated, and cooperative manner.  Affect was normal in range and intensity and was appropriate to thought content.  Mood was mildly depressed as determined by thought content.  There was no problem with impaired impulse control.  Communication was open and comfortable.  Speech was spontaneous, coherent, clear and well-modulated.  There was no blocking or flight of ideas.  There was no circumstantial or pressured speech.  Concentration was good.  There was no history of panic attacks or suspiciousness.  There was no history of delusions or hallucinations and no suggestion of either during the interview.  There was no obsessive-compulsive behavior.  Thought processes were organized and goal directed.  There was no loosening of associations or autistic logic.  Judgment was good (as tested by the usual questions).  Abstract thinking was well preserved as tested by proverbs and similarities.  There was no suicidal or homicidal ideation now or in the past.  The examiner diagnosed the Veteran with major depressive disorder, chronic, single episode.  The examiner assigned a GAF score of 48.  

The Veteran did not contend that she was unemployable.  However, she had been depressed for several years.  She sought reasonable treatment and she was beginning to respond well.  She was mentally able to manage any benefit payments in her own best interest.  She had no difficulty performing activities of daily
living.  Her psychiatric symptoms were fairly well controlled with continuous medication but with some breakthrough anxiety and depression.  She had no difficulty at all understanding commands.  The examiner opined that it was essential that the Veteran follow through on the treatment.  She did not appear to pose any threat of danger or injury to self or others.  The prognosis for continued and gradual improvement was good.

A January 2011 outpatient treatment report record (VBMS, 7/1/11, p. 34) reflects that the Veteran was doing well under her current medications.  She stated that her mood was stable and that she felt much better.  She stated that she would be taking a college class in psychology and some crafts; and that she still attended women's groups at the vet center for individual and group therapy.  She was feeling more self-confident and was looking forward to being a mom and spending more time with her children.

A July 2012 psychological assessment (VBMS, 1/26/15, pgs. 65-70) yielded a GAF score of 40.  The examiner diagnosed the Veteran with chronic, severe PTSD and recurrent, severe major depressive disorder.  Her affect was blunted, and her mood was severely depressed.  

A September 2012 Functional Capacity Assessment (VBMS, 1/26/15, pgs. 56-58) reflects that the Veteran was markedly limited in: her ability to work in coordination with or in proximity to others without being distracted by them; her ability to complete a normal work day and work week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; and her ability to respond appropriately to changes in the work setting.  There were also numerous social and occupational aspects that were moderately limited.  The examiner found that it is unlikely that the Veteran would be able to complete a routine work week without interruption from psychological symptoms.  She did not retain overall basic work related mental capacity.  

A July 2014 outpatient treatment report (VBMS, 1/15/15, p. 2) reflects that the Veteran was "DOING NOT GOOD" [Emphasis in original].  She stated that she had been feeling more depressed; she was getting mad easily; and getting into arguments with her husband almost every day.  She stated that she was drinking alcohol (mostly hard liquor) five or six days a week.  She was doing better by October 2014 (VBMS, 1/15/15, p. 6).  She had cut down on the drinking but still felt depressed.  She reported depressed mood, anhedonia, poor sleep, decreased energy, poor concentration, and decreased appetite.  In a January 2015 outpatient treatment report, the Veteran reported that her mood was stable (VBMS, 1/15/15, p. 11).  

The Veteran underwent a VA examination in January 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she and her spouse were having significant marital problems due to her increased alcohol abuse and detachment from others.  She stated that they may begin marital therapy soon.  She denied any other changes to her social/marital/family history since her November 2010 evaluation.  She remained unemployed; but stated that she was she taking one class a semester at the University of Phoenix in criminal justice.  She noted that she had been seen by a psychiatrist, continuously since 2005.  She was also in an alcohol treatment program at the VA and was seen twice a week for group therapy. She stated that she has never been hospitalized for psychiatric treatment.  She stated that since her November 2010 evaluation, things have gotten worse.  She stated that she drinks every day now.  She described her emotional health as "poor."  

The Veteran endorsed frequent moods including depression, anxiety, stress, and excessive anger. Symptomatology included detachment from others, sad feelings, problems with sleep, excessive appetite, weight gain, feeling hopeless, negative thoughts, frequent sense of discouragement, feelings of helplessness, being easily startled, feeling restless, irritability, increased muscle tension, concentration problems, being easily distracted, traumatic memories, avoiding these memories, hypervigilance, decreased sexual interest, and low self-esteem.  She stated that the most she sleeps at night was about 3 hours.  She reported that depression has worsened with a loss of functioning, no work and loss of productivity.  She denied having any panic attacks.  She reported that she has had thoughts of suicide but she has never attempted.  She denied any serious consideration of suicide at the time of this examination.  She denied experiencing any hallucinations or delusions.  Psychosocial stressors included changes in the quality of life, past trauma, marital problems, family problems, inability to be productive, and unemployment.

The Veteran reported that she drinks a gallon of Bacardi a week.  She stated that she drinks to "numb" herself from life.  She stated that when she is anxious she drinks to settle her.  She stated that she began an alcohol treatment program in August 2014 at the demand of her psychiatrist. 

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; flattened affect; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; detachment from others, socially withdrawn, and avoidance of large crowds.

Upon examination, orientation was within normal limits.  Appearance was tidy and hygiene was appropriate.  Behavior was appropriate.  She maintained good eye contact during the exam.  Her energy level was low.  Her mood was depressed and her intensity was severe.  Her affect was flat.  She was content during the interview and did not show any signs of distress.  Communication, speech, and concentration were within normal limits.  Judgment was not impaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.  The examiner opined that the Veteran did not need to seek any follow up treatment at this time; and that she did not appear to pose any threat of danger or injury to self or others.  Nonetheless, the examiner indicated that the Veteran's symptoms had become progressively worse and that she had begun to use alcohol as a coping strategy.  Significantly, the examiner characterized the Veteran's level of social and occupational impairment as total.

The Veteran has argued that her psychiatric disability, which had heretofore been characterized as a major depressive disorder, should include PTSD.  

The Board recognizes that the evidence does not contain a diagnosis of PTSD that fully conforms to the DSM-IV criteria.  However, the October 2009 VA examiner noted that although she did not meet the criteria at the time of the October 2009 VA examination, that she might meet the criteria in the future.  Given the Veteran's service in Iraq, the credible evidence that she was subject to mortar fire, and the fact that the VA examiners have acknowledged that many of her PTSD-like symptoms overlap with her symptoms of depression, the Board finds that the Veteran is entitled to the benefit of the doubt.  Consequently, the Board has recharacterized the issue to include PTSD.  

With regard to the issue of entitlement to increased ratings, the Board notes that the Veteran's psychiatric disabilities have been rated as 50 percent disabling prior to June 1, 2010, and as 70 percent disabling thereafter.  In order to warrant a rating in excess of 50 percent, the Veteran's disability would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  In order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by occupational and social impairment.

Prior to June 1, 2010

Having considered the evidence both in favor and against the claim, the Board finds that, for the period prior to June 1, 2010, the Veteran's mental health disability picture most closely approximates the criteria for a rating of 50 percent, as the evidence establishes occupational and social impairment with reduced reliability and productivity due to, in the Veteran's case, symptoms such as impairment in short and long-term memory, impaired judgment and concentration, especially disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationship.

A higher rating, however, is not warranted because the evidence fails to show deficiencies in most areas or an inability to establish and maintain relationships, as required for a rating of 70 percent.  In reaching this conclusion, the Board notes that, after taking two years off in order to be a full-time mother, the Veteran, in October 2009, felt a strong desire to return to the workforce.  She was able to work full-time, and in an exceptional manner, up until June 2010, when her work capacity started to diminish, as reported by her supervisor.  This evidence is against a finding that the Veteran's mental health disability resulted in deficiencies in work.  Similarly, the evidence is against a finding that the Veteran's disability resulted in deficiencies in family relations.  Rather, the Veteran reported feeling content at home and maintaining contact with her mother and grandmother.  While the evidence shows signs of marital trouble, the earliest of those signs surfaced after June 1, 2010, and therefore fall outside the period currently under consideration.  Significantly, while the evidence clearly shows that the Veteran had difficulty establishing and maintaining effective social relationships, the evidence is against a finding that this amounted to an inability to establish such relationships. 

GAF scores during this period have been 48 in September 2007, 76 in December 2007, 60 in May 2008, and 58 in October 2009.  A GAF score of 41 to 50 is indicative of serious impairment.  A GAF score of 51 to 60 is indicative of moderate impairment.  A GAF score of 71 to 80 is indicative of slight impairment.  Notwithstanding, the GAF score is not conclusive of overall impairment.

In this case, the December 2007 GAF score of 76 is clearly an outlier whose probative value is questionable at best, as it is in contrast to all the other VA examinations as well as the outpatient treatment reports (which are numerous).  The remaining GAF scores suggest moderate to severe impairment.  Significantly, the relevant VA examiners have interpreted these scores as indicative of occupational and social impairment reduced reliability and productivity.

From June 1, 2010, Forward

At the outset, the Board notes that a January 2015 VA examination shows a finding that the Veteran's psychiatric disability results in total social and occupational impairment.  This finding is consistent with the maximum rating of 100 percent is warranted.  The Board further finds that this level of impairment is documented as early as July 24, 2012.  On this date, the Veteran underwent a  psychological assessment (VBMS, 1/26/15, pgs. 65-70) that yielded a GAF score of 40 (indicative of major impairment in several areas.  The examiner diagnosed the Veteran with chronic, severe PTSD and recurrent, severe major depressive disorder.  The Veteran's affect was blunted, and her mood was severely depressed.  Resolving doubt in favor of the Veteran, the Board finds that a rating of 100 percent is warranted for the Veteran's psychiatric disability from July 24, 2012, forward.

Prior to July 24, 2012, however, the evidence is against a finding of total and occupational impairment, so as to warrant a rating of 100 percent.  Significantly, at a November 2010 VA examination, the Veteran reported that she had a good relationship with her mother.  She also appeared to be close with her four sisters and two brothers.  Further, there is no indication of inappropriate behavior or deficits in communication rendering her completely impaired socially.  As such, the record is against a finding of total impairment for the period prior to July 24, 2012.

B. TDIU prior to August 27, 2014

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As explained above, the Board has granted the maximum rating of 100 percent for the Veteran's psychiatric disability, effective July 24, 2012.  As such, the issue of entitlement to a TDIU is moot from that forward.  The Board will focus on whether entitlement to a TDIU is warranted for the period prior to July 24, 2012.

The Veteran's combined disability rating has been 90 percent for the entire period on appeal prior to July 24, 2012.  As such, she meets the criteria for consideration for entitlement to TDIU on a schedular basis under § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran served in the Army from 1987 to 2007.  After service, she took two years off to be a full-time mother.  She rejoined the workforce in November 2009 on a full-time basis as security specialist.  Her supervisor has stated that in early June 2010, he noticed some degradation in the Veteran's performance.  The Veteran revealed to her supervisor that she had been receiving treatment for her psychiatric disorder and indicated that she was letting the team down because of her performance.  She submitted her resignation on August 10, 2010.  See 2/6/15 VBMS, Third Party Correspondence.  She has a college education.

As just mentioned, the evidence shows that the Veteran submitted her resignation on August 10, 2010.  It is unclear when the resignation became effective.  Further, the Veteran's August 2014 TDIU claim indicates that she last worked in September 2010.  In view of this, the Board finds that the Veteran was employed up until September 30, 2010.  Accordingly, entitlement to TDIU must be denied for the period prior to that date.  Indeed, there is no suggestion that the employment was less than substantially gainful.

The Board will next consider entitlement to a TDIU from October 1, 2010, forward.

With regard to the Veteran's ability to work, a September 2012 Functional Capacity Assessment (VBMS, 1/26/15, pgs. 56-58) reflects that the Veteran was markedly limited in: her ability to work in coordination with or in proximity to others without being distracted by them; her ability to complete a normal work day and work week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; and her ability to respond appropriately to changes in the work setting.  There were also numerous social and occupational aspects that were moderately limited.  The examiner found that it is unlikely that the Veteran would be able to complete a routine work week without interruption from psychological symptoms.  She did not retain overall basic work related mental capacity.  

The record shows that the Veteran is in receipt of disability benefits from the Social Security Administration since October 2010.  This award is based on a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective/mood disorder.  See 1/26/15 VBMS, Medical Treatment Records - Furnished by SSA.  

Based on the above, the Board finds that, from October 1, 2010, forward, the evidence is in relative equipoise as to whether the Veteran's psychiatric disability prevents her from securing or following substantially gainful employment.  In this regard, the Board notes that the Veteran quit her job as a security specialist due to her mental health symptoms.  Further, a functional capacity assessment, conducted two years later, concluded that the Veteran's psychiatric disability significantly impaired her ability to work.
 
In sum, the Board finds that entitlement to TDIU is warranted, but only from October 1, 2010, forward.  From that date, forward, the evidence is in relative equipoise as to whether the Veteran's service-connected mental health disability precludes her from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the service-connected mental health disability is as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, for the period beginning in October 1, 2010, entitlement to a TDIU is warranted.


ORDER

Prior to June 1, 2010, an initial rating in excess of 50 percent for the Veteran's psychiatric disability is denied.

Prior to July 24, 2012, a rating in excess of 70 percent for the Veteran's psychiatric disability is denied.

From July 24, 2012, the maximum rating of 100 percent for the Veteran's psychiatric disability is granted.

Prior to October 1, 2010, entitlement to a TDIU is denied.

From October 1, 2010, and prior to July 24, 2012, entitlement to a TDIU is granted.

From July 24, 2012, forward, the issue of entitlement to a TDIU is moot.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


